In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
WILLIAM K. LAVELLE,                    *      No. 13-537V
                                       *      Special Master Christian J. Moran
                   Petitioner,         *
                                       *      Filed: August 25, 2014
v.                                     *
                                       *
SECRETARY OF HEALTH                    *      Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                    *      Guillain-Barré syndrome (“GBS”).
                                       *
                   Respondent.         *
******************** *
F. John Caldwell, Jr., Maglio, Christopher & Toale, P.A., Sarasota, FL, for
Petitioner;
Lynn E. Ricciardella, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On August 22, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by William Lavelle on August 2, 2013. In his
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
or about September 27, 2010, caused him to sustained the injury of Guillain-Barré
Syndrome (“GBS”) as a consequence of his receipt of the vaccine. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages as a result of his condition.

       Respondent denies that petitioner suffered GBS, or any other injury caused
or aggravated by his receipt of the flu vaccine, and denies that petitioner’s
disabilities are sequelae of his alleged vaccine injuries.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $150,000.00 in the form of a check payable to
        William Lavelle. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-537V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-00537-UNJ Document 26 Filed 08/22/14 Page 1 of 5
Case 1:13-vv-00537-UNJ Document 26 Filed 08/22/14 Page 2 of 5
Case 1:13-vv-00537-UNJ Document 26 Filed 08/22/14 Page 3 of 5
Case 1:13-vv-00537-UNJ Document 26 Filed 08/22/14 Page 4 of 5
Case 1:13-vv-00537-UNJ Document 26 Filed 08/22/14 Page 5 of 5